Title: From James Madison to Benjamin Rush, 20 September 1811
From: Madison, James
To: Rush, Benjamin


Dear SirMontpelier Sepr. 20. 1811
I have recd. your favor of the 6th. inclosing the Pamphlet from the Earl of Buchan. Could a portion only of his liberality & philanthropy, be substituted for the narrow Councils and national prejudices, which direct the course of his Government, towards the U. States, the clouds which have so long hung over the relations of two Countries, mutually interested in cultivating friendship, would quickly disappear.
Will you permit me to trouble you with the inclosed volume from Mr. Dupont de Nemours; to be disposed of according to its address. Accept Dear Sir my high esteem and affectionate respects
James Madison
